TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00677-CV



                                     Omar Sosa, Appellant

                                                v.

                                 Jose Luis Castaneda, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 259,554, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Because appellant Omar Sosa has failed to file an appellant’s brief, we will dismiss

this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

               The Clerk of this Court filed appellant’s notice of appeal on October 25, 2002.

Because appellant had neither paid nor made arrangements to pay for the clerk’s record, this Court

dismissed his appeal for want of prosecution on January 30, 2003. On February 13, appellant filed

a motion for rehearing, detailing his unsuccessful attempts to procure a clerk’s record. This Court

accordingly granted appellant’s motion for rehearing on March 27, and requested the Travis County

court clerk prepare a clerk’s record. On May 20, 2003, the Clerk of this Court filed the clerk’s

record in this cause. Appellant’s brief was thus due on June 19. See Tex. R. App. P. 38.6(a)(1).
               By postcard dated September 19, the Clerk of this Court notified the parties that the

appeal was subject to dismissal for want of prosecution unless appellant tendered a motion by

October 20 reasonably explaining his failure to file a brief. See id. 38.8(a)(1). Thus far, appellant

has submitted neither a brief nor a motion reasonably explaining the failure to file a brief.

               Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 42.3(b).




                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Prosecution on Court’s Motion

Filed: November 20, 2003




                                                  2